In an action, inter alia, to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (O’Shaughnessy, J.), entered November 27, 1995, as, upon a nonjury verdict, is in favor of the plaintiff and against them in the sum of $37,439.15.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
" ' "[T]he decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses” ’ ” (Thoreson v Penthouse Intl., 80 NY2d 490, 495, quoting Claridge Gardens v Menotti, 160 AD2d 544, 545). In the present case, the evidence supports the trial court’s conclusion that the defendants received the disputed gasoline products and failed to pay the plaintiff for these products. Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.